DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 19, 2022 has been entered.  
Claims 1-20 are pending and are directed toward CYBERSECURITY GUARD FOR CORE NETWORK ELEMENTS.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-20 have been fully considered, but they are not persuasive.
“are not anticipated” argument – Applicant argues that elements of the claims of the present application are not anticipated by claims of U.S. Patent No. 11,172,358 and are therefor not obvious in view of those claims. (Remarks, pages 7-8).
Response: Examiner points Applicant attention that a nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The limitations of claim 1 of instant application is broader in scope than claims limitations of U.S. Patent No. 11,172,358, and thus obvious over reference claims. The mapping table between claims limitation is provided below:
 claim 1 of instant application
claims of US 11,172,358
obtaining, by a second core network element, a control plane request from a first core network element;
receiving request data indicative of a request to assign, to a device of a communication network… associated with a user plane network element of the communication network (claim 1); with a control plane network device of the communication network (claim 2)
based on the control plane request, pausing processing of the control plane request on the second core network element while performing a security verification;
in response to determining that the request data, indicative of the request to assign the container image to the device to facilitate the instantiation of the container, has been authenticated, (claim 1)
activating a security agent of the second core network element to generate a query for the security verification;
generating cryptographic block data, and appending the cryptographic block data to the container to facilitate, based on the cryptographic
block data, the instantiation of the container,
wherein the cryptographic block data comprises a
blockchain ledger that is employable to record
activity associated with the container. (claim 1)
sending the query for the security verification to a security verification device, the query including a current value associated with the first core network element for comparing by the security verification device with a second value representing an unmodified state of the first core network element;
facilitating an authentication of the request data based on an exchange of public key data and private key data with a control plane network device of the communication network. (claim 2)
based the cryptographic block data, validating the container image. (claim 3)
responsive to sending the query, receiving an alert message from the security verification
device that indicates validation status of the first core network element.
wherein the hash value represents identifier data indicative of a requesting entity, from which the request data has been received. (claim 10)
wherein the operations further comprise:
analyzing the cryptographic block data; and based on a result of the analyzing, detecting malware. (claim 11), AND/OR in response to determining that the container is to be terminated, storing archived image data that comprises the container image and the cryptographic block data. (claim 5)


Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable overclaims 1-20 of U.S. Patent No. 11,172,358. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the instant application correspond to elements of claims 1-20 of the U.S. Patent No. 11,172,358. The above claims of the present application would have been obvious over claims of U.S. Patent No. 11,172,358 because each element of the claims of the present application is anticipated by the claims of U.S. Patent No. 11,172,358 and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Allowable Subject Matter
Claims 1-20 are indicated as allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited by Examiner references teaches all limitations of currently amended.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492